Citation Nr: 0708167	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  94-36 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a right thigh 
disorder, other than a service-connected scar, right thigh.

3.  Entitlement to service connection for a left shoulder 
disorder other than a sprain.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder or a right knee disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left ankle disorder.

7.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
gynecomastia as secondary to medications associated with 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from August 1979 to 
June 1983.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
St. Paul, Minnesota and in St. Petersburg, Florida.  During 
the pendency of this appeal, jurisdiction of the veteran's 
claims files was transferred to the St. Petersburg, Florida, 
Regional Office.

In an April 1994 rating action, the RO denied the veteran's 
application to reopen a claim of entitlement to service 
connection for a back disorder.  In November 2000, the RO 
denied the veteran's application to reopen claims for service 
connection for painful joints, left ankle, left knee, and 
left shoulder.  In addition, the RO denied claims for service 
connection for right knee, right thigh, and right ankle 
disorders.  

The RO subsequently addressed the claim of entitlement to 
service connection for a right thigh disorder on the basis of 
new and material evidence, since a rating decision prepared 
in April 1994 resulted in a grant of service connection for a 
laceration, right thigh, but did not result in a grant of 
service connection for any other disorder of the right thigh.  
The Board notes, however, that the rating decision prepared 
in April 1994 did not specify that a claim of entitlement to 
service connection for any other right thigh disorder was 
expressly denied.  The veteran's June 2000 request to 
"reopen" a claim for service connection for a right thigh 
disorder may properly be considered a claim for service 
connection for a right thigh disorder other than the service-
connected asymptomatic scar.  This is a new claim, not a 
previously-denied claim, and the Board will address the claim 
on that basis.  

The Board also notes that, in a rating decision prepared in 
January 1989, the RO denied service connection for a left 
shoulder sprain.  In a rating decision prepared in April 1994 
and issued to the veteran in May 1994, the RO determined that 
there was no new and material evidence to reopen a claim of 
entitlement to service connection for a left shoulder sprain.  
The veteran's current claim is for a left shoulder disorder, 
not limited to left shoulder strain.  This claim may properly 
be interpreted as a new claim for service connection for a 
left shoulder disorder.  The Board will address the claim on 
that basis.

In June 2001 and in November 2003, the Board remanded this 
appeal to the RO for further development.  The Board noted 
that the claim for service connection for a right knee 
disorder had been previously denied.

Finally, the Board again observes, as noted in the November 
2003 remand, that, following denial of a claim of entitlement 
to benefits under 38 U.S.C.A. § 1151 for gynecomastia as 
secondary to medications associated with his service-
connected PTSD, the veteran disagreed with that 
determination.  As noted in the November 2003 remand, the 
veteran remains entitled to issuance of an appropriate 
statement of the case.  Manlicon v. West, 12 Vet. App. 238 
(1999).

The claim of entitlement to benefits under 38 U.S.C.A. § 1151 
for gynecomastia as secondary to medications associated with 
service-connected PTSD, and the claim of entitlement to 
service connection for a left shoulder disorder, are 
addressed in the REMAND portion of the decision below, and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record is devoid of evidence of medical diagnosis of 
a current right ankle disorder, and there is no evidence or 
contention that a fracture of the right fifth metatarsal 
which was found to cause right ankle pain was incurred in 
service.  

2.  The record is devoid of evidence of medical diagnosis of 
any right thigh disorder other than an asymptomatic 
laceration scar; service connection has been granted for that 
scar.  

3.  A May 1984 rating decision which denied a claim of 
entitlement to service connection for a low back disorder, on 
the basis that the only low back disorder present, scoliosis, 
was a congenital defect for which service connection could 
not be granted, became final in May 1985, since no timely 
substantive appeal was received.

4.  Clinical evidence obtained since May 1984 which 
establishes that the veteran has low back disorders other 
than scoliosis meets at least one previously unestablished 
criterion for service connection, and this evidence is new 
and material to reopen the claim.

5.  The clinical evidence obtained since May 1984 establishes 
that the veteran's currently-diagnosed low back disorders are 
the result of post-service injuries to his back.

6.  A May 1984 rating decision which denied a claim of 
entitlement to service connection for a disorder of either 
knee, on the basis that no abnormality of either knee was 
medically diagnosed, became final in May 1985, since no 
timely substantive appeal was received.

7.  The clinical evidence obtained since May 1984 which 
establishes that the veteran has a medically-diagnosed 
disorder of each knee establishes that the veteran now meets 
at least one criterion for service connection which was not 
established at the time of the prior rating decision, and 
this evidence is new and material to reopen the claim.

8.  Clinical evidence obtained since May 1984 establishes 
that the veteran's current right and left knee disorders are 
the result of intercurrent post-service injuries to his right 
knee and to his left knee. 

9.  A May 1984 rating decision which denied a claim of 
entitlement to service connection for a left ankle disorder, 
on the basis that no left ankle disorder was medically 
diagnosed during service, became final in May 1985, since no 
timely substantive appeal was received.

10.  The medical evidence since 1984 is devoid of any 
diagnosis of a left ankle disorder, and there is no new or 
additional evidence as to any other criterion for service 
connection for a left ankle disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

2.  The criteria for service connection for a right thigh 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).


3.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a low back 
disorder, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2000).  

4.  The criteria for service connection for a low back 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

5.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for left knee and 
right knee disorders.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2000).

6.  The criteria for service connection for a left knee 
disorder or a right knee disorder have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2006).

7.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a left ankle 
disorder, and the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for each of the claimed disorders, and he contends 
that there is new and material evidence to reopen the claims 
for service connection for those disorders for which service 
connection has previously been denied.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  These provisions also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In this case, following the veteran's submission of his 
claims for service connection for a right ankle disorder and 
a right thigh disorder in June 2000, the veteran was first 
notified of the provisions of the VCAA in a June 2001 letter 
issued by the RO.  The letter informed the appellant of the 
actions VA would take to assist him to develop the claims, 
advised the appellant of the evidence required to 
substantiate a claim for service connection, and advised the 
veteran of the types of evidence that might be relevant to 
substantiate claims for service connection.  This letter also 
advised the veteran to tell VA about any additional evidence 
the veteran wanted VA to obtain, and advised the veteran to 
submit evidence on his own behalf, including such evidence as 
statements from individuals, and advised the veteran to 
submit any evidence he had, including evidence in his 
possession.  The RO advised the veteran of the evidence that 
VA would obtain and of the veteran's responsibility to 
identify any additional evidence he wanted VA to obtain.  

As to the claims for service connection for a right ankle 
disorder and a right thigh disorder, the Board finds that the 
June 2001 letter advised the veteran of each element of 
notice described in Pelegrini.  As the claims were thereafter 
readjudicated in October 2001, when a statement of the case 
(SOC) was issued, the notice provided in June 2001 meets the 
requirements set forth in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the appeal of Kent v. Nicholson, 20 Vet. 
App. 1 (2006), which held, in pertinent part, that the VCAA 
notice requirements require the VA to send a specific notice 
letter to the veteran that (1) notifies the veteran of the 
evidence and information necessary to reopen the claim, 
(i.e., describes what new and material evidence is); (2) 
identifies what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits; 
and (3) provides general VCAA notice for the underlying 
service connection claim that complies with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b), and any applicable legal 
precedent.

In this case, the requests to reopen the claims for service 
connection for a low back disorder, a left knee disorder, and 
a right knee disorder have been granted, and those claims 
have been considered on the merits, and no further discussion 
as to the notice required under Kent is necessary.  As 
discussed above, the veteran has been provided with VCAA 
notice regarding the criteria for service connection, so VCAA 
notice has been fulfilled as to those claims.

As to the request to reopen the claims for service connection 
for a left ankle disorder, the veteran was notified, in an 
October 2001 SOC, that this claim, among other claims, was 
initially denied because there was no evidence in service of 
a left ankle disorder and no finding of such disorder on 
separation examination.  He was notified that additional 
evidence submitted since the initial denial of the claim 
failed to show that a left ankle disorder became chronic in 
service.  The SOC notified the veteran of the definition of 
new and material evidence and explained what evidence was 
missing.  The October 2001 SOC advised the veteran of each 
item of notice described in Kent.  The claim was 
readjudicated in August 2006, following the Board's November 
2003 Remand, so the notice meets the criteria set forth by 
the Court in Pelegrini.  Adjudication of the claim, 
consistent with the VCAA, including as discussed in Kent, may 
proceed.

This appeal has been pending, for the majority of the claims, 
for nearly seven years, and, as to the claim for service 
connection for a low back disorder, for more than 10 years.  
During that time, the veteran has made numerous statements on 
his own behalf.  He has had numerous opportunities to 
identify evidence.  He has testified at two personal 
hearings.  VA and other examinations have been conducted.  
The veteran has submitted private clinical records and has 
identified additional private records, and each identified 
item of evidence has been obtained.  The veteran's current VA 
clinical records have been obtained.  During the pendency of 
the claims, the Board has Remanded the appeal twice, and all 
development directed in each Remand has been conducted.  In 
short, the veteran has been afforded every opportunity to 
substantiate his claim directed by the spirit or the letter 
of the applicable law.  

Although the VCAA notices referred to above do not 
specifically address the effective date that may be assigned 
following a grant of increased compensation, any error in 
failing to notify the veteran regarding assignment of an 
effective date and a disability rating following a grant of 
service connection is harmless error, since the denial of the 
veteran's claims renders moot such notice.  

A.  Laws and regulations applicable to claims for service 
connection

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain diseases which are defined by law or regulation as 
chronic, including arthritis, may be presumed to have been 
incurred during service if the chronic disorder becomes 
disabling to a compensable degree within one year of the 
veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

1.  Entitlement to service connection for a right ankle 
disorder

The veteran's service medical records are devoid of evidence 
of complaints or treatment of right ankle pain.  At the time 
of VA examination conducted in February 1984, proximate to 
the veteran's service discharge, the veteran reported pain in 
the left ankle, but did not report pain in the right ankle.  
Therefore, no radiologic examination of the right ankle was 
conducted.  

The veteran did not complain of any right ankle pain or 
disorder at the time of VA examination conducted in March 
1994, and no radiologic examination of the right ankle was 
conducted.  Records obtained by the Social Security 
Administration (SSA) in connection with a favorable decision 
issued in January 1994, including the extensive records of 
April 1993 and May 1993 VA hospitalizations, reflect 
treatment for numerous diagnoses and complaints, but are 
devoid of evidence that the veteran complained of or was 
treated for a right ankle disorder.

The report of a private emergency room visit and radiologic 
examination of the right ankle in October 1999 discloses that 
the veteran had an old malunion at a fracture of the base of 
the right fifth metatarsal.  The providers determined that 
this was causing ankle pain.

Further evidence of record, including a February 2003 private 
medical statement from Henderson Chiropractic Clinic, and VA 
clinical records dated through January 2005, are devoid of 
evidence of diagnosis of a right ankle disorder, other than 
pain due to malunion of a fracture of the fifth metatarsal.  
There can be no valid claim for service connection in the 
absence of proof of a present disability.  See 38 U.S.C.A. §§ 
1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the absence 
of medical diagnosis of a right ankle disorder, the Board is 
not authorized to grant service connection for such disorder.  

The Board has considered whether, given the medical evidence 
linking right ankle pain to residuals of a fracture of a 
right metatarsal, a claim of entitlement to service 
connection for the residuals of the fracture could be 
considered.  However, there is no medical evidence that the 
right metatarsal fracture which is disclosed by the medical 
records was incurred during the veteran's service.  There is 
no clinical evidence of record which supports a grant of 
service connection for a right metatarsal fracture, so 
service connection for right ankle pain as secondary to the 
metatarsal fracture cannot be granted.

The preponderance of the evidence is against the claim for 
service connection for a right ankle disorder.  The 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable, since the evidence is not in 
equipoise.  The claim of entitlement to service connection 
for a right ankle disorder must be denied.

2.  Claim for service connection for a right thigh disorder

The veteran sought service connection for a right thigh 
disorder, which the veteran described as a possible injury to 
the tendons, in April 1993.  By a rating decision prepared in 
April 1994 and issued in May 1994, service connection for a 
laceration, right thigh, was granted, and an initial 
noncompensable evaluation was assigned.  The rating decision 
did not expressly address or deny service connection for any 
other right thigh disorder, except to note that the VA 
examiner found no disorder other than the scar for which 
service connection was granted.  

In June 2000, the veteran sought to "reopen" his claim for 
service connection for a right thigh disorder.  The Board 
finds that the veteran has submitted a claim for service 
connection for a right thigh disorder other than a service-
connected scar.  This is a new claim, despite the veteran's 
statement that he wanted to "reopen" the claim.  New and 
material evidence is not required, and the claim is addressed 
on the merits.

The veteran has been informed of the criteria for service 
connection.  One of the criteria for service connection is a 
current disability due to the claimed disorder.  Caluza, 
supra.  In the absence of current disability, service 
connection for a disorder may not be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992). 

Subsequent to the veteran's submission of his June 2000 claim 
for service connection for a right thigh disorder, voluminous 
clinical records have been obtained.  Private clinical 
records from Henderson Chiropractic Clinic reflecting 
treatment in 2002 have been obtained, as well as private 
outpatient and emergency department records from other 
providers.  Records associated with the veteran's application 
for SSA benefits have been obtained.  Extensive VA clinical 
records reflecting treatment since June 2000 have been 
obtained.  These treatment records disclose that the veteran 
was treated by a variety of providers regarding a variety of 
complaints.

The treatment records obtained disclose more than one hundred 
treatment encounters.  Unfortunately for the veteran's claim, 
these extensive records are devoid of any evidence that the 
veteran complained of right thigh pain to any provider at any 
time during the pendency of this claim.  These records are 
devoid of evidence that any provider assigned a medical 
diagnosis of a right thigh disorder.  

The veteran's statements that he has recurrent right thigh 
pain and other symptoms, in the absence of evidence that he 
has sought medical treatment for such pain since the 1994 VA 
examination, are not credible.  Given the voluminous clinical 
evidence, the fact that there is no notation by any provider 
that the veteran has complained of any right thigh symptom 
described in the claim for benefits, the veteran's contention 
that he has such disability is not credible.  Thus, there is 
no credible indication that the veteran has a current 
disability other than a scar associated with the in-service 
event which led to the scar on his right thigh.  Since the 
veteran's contentions regarding his symptoms are not 
credible, his contentions do not warrant additional 
development through VA examination.  McLendon v. Nicholson, 
20 Vet. App. 79, 81-83 (2006).

Although the veteran contends he has pain in the right thigh, 
those contentions were raised at the time of the VA 
examination in 1994 at which the examiner described the scar 
on the right thigh, and no disorder other than the scar was 
found.  Moreover, the evidence of record prior to the June 
2000 claim for service connection for a right thigh disorder, 
which is also extensive, fails to disclose any complaint or 
treatment of the right thigh, other than the complaints 
offered at the time of the 1994 VA examination.  This 
evidence is entirely consistent with the evidence following 
the submission of the claim.  The Board has properly 
considered each factor discussed in McLendon, and finds that 
the evidence is unfavorable to a determination that VA 
examination is required.  Id.

The extensive clinical evidence of record, as noted, reflects 
more than a hundred treatment encounters between the time of 
the June 2000 claim and January 2005, and is sufficient to 
decide the claim.  The preponderance of the evidence is 
against the claim for a right thigh disorder, other than a 
scar for which service connection has been granted.  The 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.  The claim must be denied.

B.  Requests to reopen claims for service connection 

The United States Court of Appeals for the Federal Circuit 
has held that if service connection has been previously 
denied and that decision became final, the Board does not 
have jurisdiction to review the claim on a de novo basis in 
the absence of a finding that new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  

The regulation which governs determinations as to whether new 
and material evidence has been received, 38 C.F.R. § 3.156, 
was revised effective August 29, 2001, and the amended 
regulation is effective for claims received on or after 
August 29, 2001.  The requests to reopen which are addressed 
in this decision were submitted prior to 2001, so the version 
of 38 C.F.R. § 3.156 in effect prior to August 29, 2001 is 
applicable to this claim.  

As in effect in June 2000, when the claims addressed in this 
decision were received, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000). 

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it may not convince the Board to grant a claim.  
38 C.F.R. § 3.156 (2000); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  No other standard than that articulated in the 
regulation applies to the determination in this case.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

3.  Request to reopen claim for service connection for a low 
back disorder

By a rating decision issued to the veteran in May 1984, a 
claim of entitlement to service connection for a low back 
injury was denied, on the basis that no back disorder, other 
than scoliosis (a developmental disorder for which service 
connection cannot be granted), was shown.  The veteran sought 
to reopen a claim for service connection for a back disorder 
in April 1993, and was advised, by a letter issued in July 
1993, that the claim had previously been denied and that new 
and material evidence was required to reopen the claim.  

In a rating decision issued in May 1994, the RO determined 
that no new and material evidence had been submitted.  The 
veteran disagreed with that determination, and perfected an 
appeal of that decision.  The 1994 rating decision is not yet 
final, so the last decision on the claim for service 
connection for a low back disorder is the May 1984 decision.  
Many items of evidence have been obtained since the May 1984 
decision.

In a May 1995 statement, the veteran contended that he had 
submitted service medical records which showed he complained 
of a back condition due to a truck accident.  The veteran 
contended that the service medical record which disclosed 
that the veteran had made this allegation in service became 
available to him in 1993 and had not been associated with the 
claims file previously, and that it was new and material.  
However, the record that the veteran contends was not 
previously of record was among the service medical records 
obtained by the RO and associated with the claims file at the 
time of the May 1984 rating decision which included the 
initial denial of service connection for a low back injury.  
This evidence from the service medical records is not new.

Clinical evidence obtained since the 1984 rating decision 
establish that the veteran has a current low back disorder, 
diagnosed as herniation at the right L4-L5 level and a 
shallow disc protrusion at the L5-S1 level.  Because the 
veteran did not have a low back disorder at the time of the 
prior VA rating decision, this evidence establishes that the 
veteran meets one of the criteria for service connection for 
a low back disorder.  Since the veteran had not previously 
met this criterion for service connection, the additional 
evidence is significant.  As such, this evidence meets the 
definition of new and material evidence, and requires that 
the claim be reopened.  38 C.F.R. §3.156.

Once a claim is reopened, the claim may be considered on the 
merits, if adequate development has been conducted and the 
duties to notify and assist have been met.  As noted above, 
all development directed in the Board's 2003 Remand has been 
conducted, and the veteran has been notified of the criteria 
for establishing service connection.  Although the RO did not 
consider the claim on the merits, no prejudice to the veteran 
results from adjudication on this basis, since the veteran 
has been notified of the criteria for service connection.  
Appellate review of the claim on the merits may proceed.

Consideration on the merits

In March 1996, radiologic examination of the lumbar spine was 
conducted after the veteran reported that he was involved in 
an automobile accident earlier that month.  The examination 
disclosed a normal lumbosacral spine.  Private radiologic 
examination of the lumbosacral spine conducted in December 
1997 similarly failed to disclose any abnormality of the 
lumbosacral spine, except scoliosis.  As noted above, that 
disorder was previously noted, but service connection cannot 
be granted for developmental disorders.  

At personal hearings conducted in January 1995 and September 
1999, the veteran testified that radiologic examination of 
his spine in connection with his back problems had been 
conducted in 1984 and in 1994.  He also testified that during 
vocational rehabilitation training, he was sent to a private 
physical therapist and it was determined that he was unable 
to perform hard labor.  Records obtained from SSA include the 
records of the veteran's vocational rehabilitation 
evaluation, but those records are devoid of evidence of 
medical diagnosis of a low back disorder.

Radiologic examination of the lumbar spine conducted in 
September 2000 at the Broward General Medical Center, Fort 
Lauderdale, Florida, where the veteran sought emergency 
treatment for back pain, disclose normal bony alignment of 
the lumbosacral spine, with no fractures or dislocations, and 
possible minimal disc space narrowing at L5-S1.  The veteran 
stated that the pain began a few days earlier after he did 
some lifting and twisting.  He provided a history of back 
pain for many years.  This record is devoid of evidence as to 
the etiology or onset of back pain. 
 
A February 2003 medical statement from the Henderson 
Chiropractic Clinic reflects that the veteran was seen 14 
times during the period from March 2002 through May 2002 for 
treatment and evaluation of injuries resulting from an 
accident incurred in October 2001.  The veteran, who was 
crossing a street at an intersection while riding a bicycle, 
was struck by an automobile.  He was initially treated at the 
scene by Orlando Fire and Rescue and was later seen at 
Orlando Regional Hospital.  At Henderson Chiropractic, the 
veteran was treated, in pertinent part, for lower back pain.  
His complaints improved with treatment.  The medical 
statement indicated that magnetic resonance imaging performed 
in January 2002 in Orlando disclosed a herniation at the 
right L4-L5 level and a shallow disc protrusion at the L5-S1 
level.  

A September 2004 outpatient treatment note from the Orlando, 
Florida VA Medical Center reflects that a lumbosacral corset 
was ordered for the veteran.  The provider noted that the 
veteran was morbidly obese and was not a surgical candidate.  

The clinical evidence establishes that no low back disorder 
was present in 1996 or 1997.  Although minimal disc space 
narrowing at L5-S1 was noted in September 2000, there is no 
evidence that the veteran has a current disability due to 
that finding.  The evidence provided by Henderson 
Chiropractic Clinic establishes that the veteran's currently-
diagnosed low back disorders, herniation at the right L4-L5 
level and a shallow disc protrusion at the L5-S1 level, were 
incurred as the result of a vehicular accident in October 
2001.  

There is no evidence that the veteran has a current 
disability due to any low back disorder other than the 
disorders which were directly incurred in the October 2001 
vehicular accident.  Since the disorders which are the cause 
of the veteran's current low back disability were clearly 
incurred as the result of post-service injuries, service 
connection for the veteran's current low back disability is 
not authorized by law.  The preponderance of the evidence is 
against the veteran's claim for service connection for a low 
back disorder.  The claim must be denied.

4.  Request to reopen claim for service connection for left 
or right knee disorder

By a rating decision issued to the veteran in May 1984, a 
claim of entitlement to service connection for a bilateral 
knee disorder was denied, and the rating decision noted that 
the radiologic examination of each knee was devoid of 
evidence that the veteran had a left or right knee disorder.  
Evidence obtained since that rating decision establishes that 
the veteran now has a left knee disorder and a right knee 
disorder.  

Because the veteran did not have a left or right knee 
disorder at the time of the prior VA rating decision, this 
evidence establishes that the veteran meets one of the 
criteria for service connection for a knee disorder.  As 
such, this evidence is new and material and requires that the 
claim be reopened.  38 C.F.R. §3.156.

Once a claim is reopened, the claim may be considered on the 
merits, if adequate development has been conducted and the 
duties to notify and assist have been met.  As noted above, 
all development directed in the Board's 2003 Remand has been 
conducted, and the veteran has been notified of the criteria 
for establishing service connection.  Although the RO did not 
consider the claim on the merits, no prejudice to the veteran 
results from adjudication on the merits, since the veteran 
has been provided complete notice of the criteria for service 
connection.  Appellate review of the claim on the merits may 
proceed.

Consideration on the merits

In March 1996, radiologic examination of the right knee was 
conducted at the veteran's request because he reported that 
he had been involved in an automobile accident earlier that 
month.  That examination disclosed a normal knee, with no 
bone or joint abnormality.  The March 1999 radiologic 
examination was interpreted as showing a normal left knee.  

In contract, the report of private magnetic resonance imaging 
(MRI) examination of the left knee conducted in January 2002 
in discloses a possible tear of the medial meniscus, joint 
effusion, tricompartmental osteoarthritis, and a popliteal 
cyst.  As to the right knee, the report of that MRI discloses 
a tear at the posterior horn of the medial meniscus, as well 
as degenerative changes at the femoropatellar joint.

A February 2003 medical statement from the Henderson 
Chiropractic Clinic reflects that the veteran was seen 14 
times during the period from March 2002 through May 2002 for 
treatment and evaluation of injuries, including complaints of 
knee pain, resulting from an accident incurred in October 
2001.  The veteran, who was crossing a street at an 
intersection while riding a bicycle, was struck by an 
automobile.  The provider opined that the veteran had been 
injured in the accident in October 2001.

An August 2003 outpatient treatment note from the Orlando, 
Florida, VA Medical Center discloses that the veteran 
complained of pain and tightness in both knees.  The report 
of radiologic examination discloses narrowing of the medial 
compartment and narrowing of the patellofemoral joint.  A 
September 2004 VA outpatient treatment note includes a 
request that the veteran be fitted with a left knee sleeve 
for treatment of osteoarthrosis involving the knees.  The 
provider noted that the veteran was morbidly obese, had 
chondromalacia patellae, and was not a surgical candidate.  
The provider did not state and opinion as to the onset or 
etiology of the knee disorders.  

The radiologic examinations of the veteran's left knee 
conducted in 1984 and in 1999 disclosed that the left knee 
was normal.  The radiologic examinations of the veteran's 
right knee conducted in 1984 and in 1996 disclosed that the 
right knee was normal.  In contrast, radiologic examinations 
conducted after the veteran incurred post-service 
intercurrent injuries disclose that abnormalities of each 
knee were present.  A private provider has opined that knee 
disorders diagnosed in 2002 were incurred in an October 2001 
accident. 

Although the veteran contends that his left knee pain and 
right knee pain was of long standing, and had been chronic 
and continuous since service, the radiologic examinations 
conducted in 1984, 1996, and 1999, which disclose that the 
veteran's knees were both normal, contradict the veteran's 
contention that any right or left knee disorder was present 
prior to the October 2001 accident.  

When a proposition to be proven turns on a medical question, 
such as the diagnosis of symptoms or the etiology of a 
current disorder, then evidence proceeding from a medical, 
rather than lay, source is required.  Voerth v. West, 13 Vet. 
App. 117, 120 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (a lay person is not competent to diagnose a 
current disability or opine as to its etiology).  The 
veteran's lay belief as to the etiology or onset of his 
current left knee or right knee disorders is not competent 
medical evidence to establish the etiology of those 
disorders.  Id. 

The evidence establishes that, although the veteran currently 
has right and left knee disorders, those disorders were not 
objectively manifested until more than 15 years had elapsed 
after the veteran's service discharge, and the evidence 
establishes that the current right and left knee disorders 
are etiologically related to a post-service accident.  Thus, 
the evidence is wholly unfavorable to the veteran's claim.  

The preponderance of the evidence is against the veteran's 
claim that he incurred a current right knee or left knee 
disorder in service.  The provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable, since the 
evidence is not in equipoise.  The claim for service 
connection for a left knee disorder or for service connection 
for a right knee disorder must be denied.

5.  Request to reopen a claim for service connection for a 
left ankle disorder

By a rating decision issued to the veteran in May 1984, a 
claim of entitlement to service connection for a left ankle 
disorder was denied, on the basis that no medical diagnosis 
of a left ankle disorder was present.  Clinical records 
obtained since the May 1984 rating decision include VA 
clinical records, private clinical records, and records 
evaluated by SSA in connection with the veteran's successful 
application for benfits administered by SSA.  Those clinical 
records reflect that the veteran was treated for numerous 
complaints of joint pain, and include diagnoses of disorders 
of the back, knees, and left shoulders, among other joints.  
However, the Board is unable to find any clinical record 
which discusses a complaint of left ankle pain or assigns a 
medical diagnosis of a left ankle disorder.  

The service medical records are devoid of evidence that the 
veteran incurred a left ankle injury in service or that the 
veteran was treated for any left ankle disorder in service.  
The service separation examination and a post-service VA 
examination conducted in February 1984, when less than one 
year had elapsed after the veteran's service separation, are 
devoid of objective evidence of a left ankle disorder, 
although the veteran complained of pain in multiple joints.  
By a rating decision prepared in April 1984 and issued in May 
1984, the RO determined that service connection for a left 
ankle disorder should be denied, on the basis that there was 
no evidence to link the veteran's complaints of left ankle 
pain to his service.  That rating decision is final, since no 
timely substantive appeal was received.

Many items of evidence have been received since that rating 
decision.  The report of a Mach 1994 VA examination is devoid 
of evidence of a left ankle disorder.  Objective examinations 
through 1996 are similarly devoid of evidence of a left ankle 
disorder.  

Objective examinations beginning in January 2002, after the 
veteran suffered an intercurrent injury in October 2001, fail 
to disclose that the veteran complained of left ankle pain or 
that a left ankle disorder was diagnosed or treated.  
Extensive VA treatment records dated through January 2005 
disclose that the veteran was treated for a variety of 
musculoskeletal disorders, including arthritis, but this 
evidence is devoid of diagnosis or treatment of a left ankle 
disorder, and there is no evidence that the diagnosed 
arthritis affects the veteran's left ankle.  

Each of the items of evidence obtained since the final rating 
decision on this issue is consistent with the evidence of 
record at the time of that rating decision.  There is no 
medical evidence that the veteran has a left ankle disorder.  
In the absence of any clinical evidence that the veteran 
currently has a left ankle disorder, the evidence is not new 
and material to reopen the claim.  There is no medical 
evidence which presents a new factual basis to allow 
reopening of the claim, and there is no evidence which 
presents a disability picture which is any different than the 
evidence considered at the time of the final 1984 rating 
decision.  In the absence of any evidence which is new or 
material to the claim for service connection for a left ankle 
disorder, the claim cannot be reopened.  

Although the veteran contends that he has experienced left 
ankle pain chronically and continuously since service, this 
contention was previously considered at the time of the 1984 
rating decision, and does not constitute new or material 
evidence.  The veteran has been clearly notified that he must 
present evidence that he has a left ankle disorder which is 
related to his service in order to reopen the claim, but the 
veteran has not presented such evidence, except through his 
own contentions that he has a left ankle disorder.  As noted, 
those contentions are cumulative and repetitious of 
contentions previously received.  The request to reopen the 
claim must be denied.


ORDER

The appeal for service connection for a right ankle disorder 
is denied.

The appeal for service connection for a right thigh disorder 
is denied.

The request to reopen a claim for service connection for a 
low back disorder is granted, but the appeal is granted to 
this extent only; the reopened claim for service connection 
for a low back disorder is denied. 

The request to reopen a claim for service connection for a 
left knee disorder and a for a right knee disorder is 
granted, but the appeal is granted to this extent only; the 
reopened claim for service connection for a left knee 
disorder is denied, and the reopened claim for service 
connection for a right knee disorder is denied. 

The request to reopen to claim for service connection for a 
left ankle disorder is denied.  


REMAND

The veteran is entitled to an SOC which addresses his claim 
of entitlement to benefits under 38 U.S.C.A. § 1151 for 
gynecomastia as secondary to medications associated with 
service-connected PTSD, if that has not already been done. 
Manlincon, 12 Vet. App. at 240-41; VAOPGCPREC 16-92.  The 
issue should be returned to the Board after issuance of the 
SOC only if the veteran files a timely substantive appeal.  
The veteran should be informed that the submission of a 
substantive appeal as to this issue has not been 
accomplished, and the veteran should be specifically advised 
as to the length of time he has to submit a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).  

The veteran previously submitted a claim for service 
connection for left shoulder strain.  It does not appear, 
however, that the veteran intended to limit his June 2000 
claim to "reopen" a claim for a left shoulder disorder to a 
claim for service connection for left shoulder strain.  The 
Board finds that, despite, the veteran's use of the 
terminology, "reopen," he has submitted a claim for service 
connection for left shoulder disorders other than shoulder 
strain.  The veteran's contention that he has a left shoulder 
disorder which is related to his service should be developed.  
In particular, medical opinion as to the onset and etiology 
of each of the veteran's current left shoulder disorders 
should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC as to the claim of 
entitlement to benefits under 38 U.S.C.A. 
§ 1151 for gynecomastia as secondary to 
medications associated with service-
connected PTSD, if that has not already 
been done.  Manlincon, supra.  If the 
decision issued in the SOC remains 
adverse to the veteran, the veteran 
should be informed that he must file a 
timely and adequate substantive appeal if 
he wishes to appeal the claim to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  The veteran must be 
informed of the time period allowed for 
perfecting a timely appeal, including 
information as to the specific date by 
which the appeal must be received by VA 
as well the information supplied in the 
form letter.

2.  Afford the veteran an opportunity to 
submit or identify any evidence pertinent 
to his claim that he has a left shoulder 
disorder which was incurred in service or 
which has been chronic and continuous 
since service.  

3.  The veteran should be provided with 
an appropriate examination of the left 
shoulder.  The claims file must be 
provided to the examiner.  The examiner 
should review of the relevant evidence 
contained in the claims file, including 
relevant service medical records, the 
record of the February 1984 VA 
examination with radiologic examination 
of the left shoulder proximate to 
service, other relevant post-service 
clinical records.  After examining the 
veteran, the examiner should answer the 
following question:  Is it at least as 
likely as not (is there at least a 50 
percent probability) or, is it unlikely, 
(less than a 50 percent probability) that 
the veteran has a current left shoulder 
disorder which was incurred in service or 
as a result of service, or which was 
manifested within one year after his 
service discharge in June 1983?

The examiner should be advised that the 
term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

4.  After reviewing the evidence to 
assure that all development is complete 
and that the VA examination report is 
complete, the claim for service 
connection for a left shoulder disorder 
should be readjudicated.  If the benefit 
sought remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses actions taken since the 
issuance of the last SSOC.  The veteran 
and his accredited representative should 
be given the opportunity to respond.

Thereafter, the claim for to benefits 
under 38 U.S.C.A. § 1151 for gynecomastia 
as secondary to medications associated 
with service-connected PTSD should be 
returned to the Board for further 
appellate consideration only if the 
veteran submits a timely substantive 
appeal and all other procedural due 
process has been completed. 
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


